              Case
               Case2:20-mj-05207-DUTY
                    1:20-mj-01025-PK Document
                                      Document28-3
                                                11 Filed 10/28/20
                                                         11/04/20 Page 1 of 1 PageID
                                                                               Page ID
                                                                                     #:#:63
                                                                                        91
                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                       CASE NUMBER:
                                                              PLAINTIFF
                                v.                 ~.ED                                                        20-MJ-5207
                                          CLERK,U.S. D[SIRICT COURT

 Rong Jing
                                               10/28/2020
                                       CE!~7RAL DISTRICT OF CALQ~'ORr7A                             WAIVER OF RIGHTS
                                         BY:      KL         DEPUTY
                                                                                                 (OUT OF DISTRICT CASES)
                                                          DEFENDANT.


        I understand that charges are ending in the                             eastern        District of            New York
 alleging violation of               1~ USC 371                                           and that I have been arrested in this district and
                           (title and Section /Probation /Supervised Release)
 taken before a United States Magistrate Judge, who has informed me of the charges)and my rights to:
       (1)      have an identity hearing to deternune whether I am the person named in the charges;
       (2)      arrival of process;

 -Check one only-

  ❑      EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
         (3)  have a preliminary hearing (unless an indictment has been returned or an information filed)to
              determine whether there is probable cause to believe an offense has been committed by me, the
              hearing to be held in this district or the district of prosecution; and
         (4)  request transfer ofthe proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
              guilty.

   ❑       PROBATION OR SUPERVISED RELEASE CASES:
          (3)       have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
                    held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
                    there is probable cause to believe I have violated the terms of my probation supervised release.

              I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

              ■      have an identity hearing
              y      arrival of process
              ■      have a preliminary hearing

                     have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
      ~"             district.
~k ~~C  ~                                                                                   ~~~               ~~~
              ~,~                                                         Defendant

                                                                                                                     Y \~
                                                                                      O~/~/\

a'~W,
    ~~Yvu                                                                                                           ''~fil
              10-28-2020
      Date:
                                                                          United States Magistrete Judge       (I
                                                                                                                v

      I have translated this Waiver to the defendant in the                      /" i°~~~~ ~ ~                               language.

      Date:       ~ ~ ~' ~ b ~~~                                                       o~f~          I`i en     ~1
                                                                          Interpreter(if required)
